PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/938,048
Filing Date: 24 Jul 2020
Appellant(s): Apple Inc.



__________________
David K. Cole
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/27/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/26/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 102
Claim(s) 17 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bailey (2018/0101289). With respect to claim 17, Bailey discloses a system (100) comprising: a ring device (110) worn on a user’s finger, the ring device (110) comprising: a housing, first communications circuitry (115) configured to send data to external devices; and a head-mounted device (120) comprising: a display (120) configured to generate images (130), second communications circuitry (124) configured to receive the data from the ring device (110), wherein the first and second communications circuitry (115, 124) comprise communications circuitry that supports bidirectional communication between the ring device (110) and the head-mounted device (120), and control circuitry configured to adjust the displayed images (130) based on the received data. With respect to claim 19, Bailey discloses the system (100) defined in claim 17 wherein the control circuitry is configured to adjust the displayed images (130) based on at least one of a position, orientation, and motion of the user's finger.
 (2) Response to Argument
Appellant’s arguments filed 05/27/2022 have been fully considered but they are not persuasive. Appellant traverses the teachings of Bailey as put forth in the Final Office Action mailed 11/26/2021.
Appellant asserted starting on page 4 of the Appeal brief that claim 17 is directed to a system having a ring device worn on a user’s finger and a head-mounted device that has communication circuitry that supports bidirectional communication between the ring device and the head-mounted device.  Appellant disagreed with the gesture control device 110 and wearable head-up display 120 of Bailey being equivalent to the “ring device” and the “head-mounted device” of claim 17.  Appellant further asserted that the gesture control device 110 of Bailey is, for example, an armband.  For support, Appellant relied upon paragraph 45 of Bailey.  Which states, in part, that “In exemplary interface 100, first interface device 110 is a gesture control device (such as a Myo TM armband)…” .  Appellant further asserted that Bailey’s gesture control device 110 supports bidirectional communication (see, e.g. FIG 1), gesture control device 110 is a lager device, such as an armband, and is not a “ring device”.  As further support, Appellant relied upon an additional embodiment of Bailey (the first interface 410 of FIG. 4) as a teaching of a ring device, which is much smaller than an armband device.
The examiner of record asserts that the teachings of Bailey (2018/0101289) explicitly and/or inherently teaches the ring device as presently claimed. To support this position, the examiner of record first looks to the broadest, most reasonable definition of “ring”.  The examiner of record used 1: a circular band for holding, connecting, hanging, pulling, packing, or sealing (e.g., see www.merriam-webster.com/dictionary/ring).  The teachings of Bailey align with this definition in that the gesture control device 110 is a circular band for holding and connecting, at least the electronic devices therein.  Further, the examiner of record relied upon paragraph 49 of Bailey, in part, in that “A person of skill in the art will appreciate, however, that the combination of a gesture control device 110 and a wearable heads-up display 120 that includes an eye-tracker 124 is used only as an exemplary implementation of the present systems, devices, and methods.  In practice, the teachings herein may generally be applied using any combination of a first interface device responsive to inputs of a first form from a user and a second interface device responsive to inputs of a second form from the user.” (Emphases added).  This situation is similar in fact to In re Schreiber, 128 F.3d 1473, 44 USPQ2d 1429 (fed. Cir. 1997), where the court affirmed a finding that a prior patent to a conical spout used primarily to dispense oil from an oil can inherently perform the functions recited in a claim to a conical container top for dispensing popped popcorn. The examiner in Schreiber had asserted inherency based on the structural similarity between the patented spout and the disclosed top in the application, i.e., both structures had the same general shape (emphases added).  The teachings of Bailey are in fact the same shape as in the application; therefore, the ring inherently performs the functions recited in Appellant’s claim.  The examiner of record also relied upon the fact that Appellant’s ring device “worn on a user’s finger” (emphases added) is defined by the functional features instead of constructional details and is a statement of mere intended use similar to Schreiber’s situation.
The additional embodiment of Bailey (the first interface 410 of FIG. 4) as a teaching of a ring device is not used as a basis for the rejection and should, therefore, not be relevant as a matter of appeal.  Nevertheless, the examiner of record fully addressed Appellant’s position toward the exemplary interface of figure 4 of Bailey in the Final Office Action mailed 11/26/2021 under the section entitled “Response to Arguments” (incorporated herein by reference in its entirety).
Thus, Bailey explicitly and/or inherently teaches the ring device as presently claimed.  In that, a recitation with respect to the manner in which a claimed apparatus is intended to be employed (herein, “worn on a user’s finger”) does not differentiate the claimed apparatus from a prior art apparatus “if the prior art apparatus teaches all the structural limitations of the claim” (emphases added).
Concerning the arguments of “bidirectional communication” on the top of page 6 of the Appeal brief, the elements 115 and 124 of Bailey are transceivers which means that each element both transmits and receives. Furthermore, the two arrows shown in figure 1 of Bailey discloses bidirectional communication between transceivers 115 and 124; therefore, the ring transceiver 115 and the head-mounted device transceiver 124 of Bailey “supports bidirectional communication between the ring device and the head-mounted device” as recited in claim 17.  

Appellant also asserted on page 6 of the Appeal brief that claim 19, which depends from claim 17, is directed to the control circuitry being configured to adjust the displayed images based on at least one of a position, orientation, and motion of the user’s finger.  
However, it appears that Appellant is basing the arguments on an embodiment (that of FIG. 4) of Bailey not used as a basis of rejection.  Appellant asserted that the gesture control device 110 is not a ring, but is instead an armband (paragraph 45).  Therefore, Bailey fails to disclose a system with a ring and an HMD (head-mounted display) that adjusts images on the HMD based on finger position, orientation, or motion, as recited in claim 19.
The examiner of record asserts that the teachings of Bailey (2018/0101289) explicitly and/or inherently teaches the ring (as noted with respect to the arguments concerning claim 17 addressed above) and the control circuitry being configured to adjust the display images based on at least one of a position, orientations, and motion of the user’s finger as presently claimed. To support this position concerning the control circuitry, the examiner of record first looks to paragraph 45 lines 23-27, in that the “wearable heads-up display 120 is a ‘controlled device’ that is controlled by at least first interface device (gesture control device) 110”.  Paragraph 46 lines 14-17 state, “While in the unlocked state with respect to gesture control device 110, interface 110 (e.g., display content 130) may be responsive to physical gestures performed by the user.”  Additionally, lines 27-31 of paragraph 52 state, “In the unlocked state, controlled device 120 (or at least, display content 130 provided thereby) is responsive to signals received at transceiver 124 from gesture control device 110 and thus gestural control of display content 130 is enabled.”  The examiner of record further looks toward Bailey teaching all the structural limitations of independent claim 17 (see above) including “bidirectional communication” as noted above.
At lease these paragraphs coupled with the examiner of record’s position with respect to independent claim 17 (see above) provides a basis for Bailey teaching the presently claimed invention of claim 19.

 For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LISA LEA-EDMONDS/Primary Examiner, Art Unit 2847                                                                                                                                                                                                        
Conferees:
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847                                                                                                                                                                                                                                                                                                                                                                                                                /JUSTIN P BETTENDORF/RQAS, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR ‘41.20(b) in effect on March 18, 2013.